Citation Nr: 0811881	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran had verified active duty service from January 
1968 to January 1971, and from September 1979 to November 
1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that, in pertinent part, granted entitlement to 
service connection for post-traumatic stress disorder, and 
assigned a 10 percent disability rating, effective from 
February 2004.  The veteran ultimately perfected an appeal as 
to the rating assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for post-traumatic stress disorder was 
granted by the RO in October 2004, based expressly upon the 
veteran's receipt of the Purple Heart in service and the 
findings of a September 2004 VA psychiatric examination that 
resulted in the diagnosis of post-traumatic stress disorder.  
According to the October 2004 rating decision at issue, the 
10 percent disability rating was assigned based upon 
subjective complaints of difficulty getting along with 
people, poor sleep, nightmares, crying spells, depression, 
and suicidal thoughts documented in the foregoing VA 
examination.  

VA Medical Center (VAMC) records between 2002 and 2007 not 
only document post-traumatic stress disorder, they also 
document complaints, treatment, and diagnosis of the veteran 
for several other neuropsychiatric disorders, including 
dysthymic disorder, depression, major depressive disorder, 
and the residuals of three cerebrovascular accidents.  During 
that time, the veteran participated on a regular basis in 
group therapy counseling at the VAMC for post-traumatic 
stress disorder and depression.  

In August 2007, the veteran underwent a second VA psychiatric 
examination specifically for the evaluation of his service-
connected post-traumatic stress disorder.  Although the 
veteran reported some of the same psychiatric symptoms that 
had been associated with post-traumatic stress disorder in 
the earlier September 2004 VA examination, following a review 
of the claims folder and the examination of the veteran, the 
examining psychiatrist in the August 2007 VA examination 
diagnosed on Axis I a "reported history of post-traumatic 
stress disorder; and major depressive disorder."  These 
findings not only question the severity of the symptomatology 
that can be associated with service-connected post-traumatic 
stress disorder, they also call into question whether the 
veteran's post-traumatic stress disorder has, in fact, 
resolved.  

It is essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2007).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Based upon 
the differential diagnoses in the claims file for the rating 
period at issue, the Board finds that additional examination 
and clarification are necessary to the proper assessment and 
adjudication of the veteran's claim for an increased rating 
for service-connected post-traumatic stress disorder.  The 
examiner should review the evidence of record, and 
specifically differentiate, to the extent possible, between 
the psychiatric symptoms attributable to the veteran's 
service-connected PTSD and those associated any other 
psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination by an 
appropriate medical practitioner who 
has not previously examined the veteran 
to determine the nature and extent of 
the veteran's service-connected post-
traumatic stress disorder.  The claims 
file and a separate copy of this remand 
must be made available to the examiner 
in conjunction with the examination.  
Any further indicated special tests and 
studies should be conducted.

The examiner should specifically 
distinguish these symptoms and 
pathology from any nonservice-
connected psychiatric disorder, if 
possible and assign a Global 
Assessment of Functioning (GAF) score 
pertaining to the veteran's PTSD only.  
If the psychiatrist cannot 
differentiate between symptoms due to 
PSTD and symptoms due to the veteran's 
nonservice-connected psychiatric 
disorders without resorting to 
speculation, he or she should so 
state.  The examiner should comment 
upon the findings of the August 2007 
VA examination in which post-traumatic 
stress disorder was not found.  The 
psychiatrist is also asked to provide 
a rationale for any opinion expressed. 

2.  Thereafter, the claims file should 
be reviewed to ensure that all of the 
foregoing requested development has 
been completed.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to a disability evaluation 
in excess of 10 percent for service-
connected post-traumatic stress disorder.  
Consideration should be given to 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) as it applies to "staged" ratings.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and allow a reasonable 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial.  38 C.F.R. § 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

